Per Curiam,
This appeal is from the interlocutory decree of April 27,1897, continuing the preliminary in junction theretofore granted against George A. Hires, one of the defendants, and awarding a like injunction against the other defendants and each of them, etc., until the further order of court.
A careful consideration of the record, in connection with the specifications, etc., has not convinced us that there is any error in the decree of which the defendants, or either of them, have any just reason to complain. We are all of opinion that the cause should be permitted to proceed in the court below to final hearing and decree, and, in view of that, discussion of the questions now presented is neither necessary nor desirable.
The appeal is dismissed at appellants’ costs, but without prejudice, etc.